                                  Index of Exhibits
EXHIBIT   DESCRIPTION
NO.
1         Etta Fanning Deposition Excerpts

2         July 27, 2018, Voicemail From HOA President Adam Holzhauer to City Manager
          Bill Hill Regarding Banner Signs (Audio file submitted by flash-drive)
3         City Ordinance Violation Reports from M. Kerr and R. Lacy
4         July 27, 2018, text conversation between Etta Fanning and Bill Hill
5         Bill Hill Deposition Excerpts
6         July 27, 2018, email from Daniel Santee to Jerad Najvar
7         Defendant Shavano Park’s Answers to Plaintiff’s First Set of Interrogatories
8         The Sign Code, Ord. No. O-2016-010
9         City Policy No. 11
